Title: To George Washington from Nathanael Greene, 19 May 1782
From: Greene, Nathanael
To: Washington, George


                        

                            SirHead Quarters Near Bacon Bridge May 19th 1782
                        
                        I am just favored with your Excellency’s letter of the 18th of March. I wrote you in my letter of the 22d
                            April that a spirit of mutiny and discontent had got footing in the Army. hanging the serjeant and sending off five others
                            belonging to the Pennsylvania and Maryland Line has happily put a check to it, and the troops appear now of quite a
                            different temper, altho’ their sufferings still continue. Those I sent off I could not get compleat evidence against them,
                            altho there was no doubt of their guilt. I sent them from the Army under guard to Salisbury, there to be employed on some
                            duty in the Laboratory. The disgracefull in which they were sent off, and the service they were doomed to, had a better
                            effect upon the Army than even their execution: For the soldiers now think, that altho suspicions are not sufficient to
                            hang them, they are for sending them from the Army, and the disgrace attending it is little less than death. I wish the
                            good temper now prevailing may continue until supplies arrive. I am confident that nothing but the greatest decision
                            prevented the dreadfull misfortune of a very considerable, if not a total mutiny.
                        I am not agreed with your Excellency in opinion that the enemy mean to evacuate this Country; on the contrary
                            I am fully convinced they do not. They are repairing their works, have lately paid off their militia, and engaged them for
                            a farther term of service—Two Regiments the 30th and 19th have been lately detached from Charles Town under General
                            OHarro for the West Indias. It was said the Order was for 2000 from Clinton; but Leslie would detach but 2 Regiments. I am
                            sorry the Opinion prevailed of an evacuation as it has delayed our stores and will lessen the general exertion for the
                                more effectual support of these States. I am equally sorry with your Excellency for the growing
                            jealousies of partiality in the financier. I have the highest confidence in his integrity as well as his ability; but
                            alas! I fear unless the several States can be brought to a more decisive way of furnishing their quota of men and money
                            his efforts will be ineffectual. It is of the greatest importance that the troops which take the field should have some
                            permanent incorporation Order and regularity can never take place without it, nor will discipline prevail while the
                            Officers think themselves upon a loose footing. I must beg your Excellency for the good of the service to bring this
                            matter to issue as early as possible with Congress.
                        Inclosed are our returns. all such Officers and men as were at home and are not included in the late
                            incorporation of the Pennsylvania and Maryland lines, and formerly included in their muster rolls, I have directed to be
                            struck out and reported to the commanding Officer of the State rendezvous. You will see the total of the Maryland line is
                            considerable while the force in the field is small. General Lincoln informs me the recruiting service goes on exceedingly
                            well to the eastward, I wish it did more so in the middle States, that this Army might be put in a condition to act with
                            more vigor and decision—The late detachment from Charles Town gives us greater security, but it is mortifying to be
                            obliged to be idle when there is so much to be done. Should an evacuation take place here I shall follow your Excellency’s
                            orders of putting the troops in motion to the northward without loss of time. However I think there is little prospect of
                            it, and less now than ever, as there is a report of a great naval engagement in the west Indias in which Count de Grasse
                            was beat and taken prisoner, with the loss of five ships of the line. I wish it may not be true. The enemy have had a feu
                            de joy in town upon the occasion. Should it be true the french will not be able to co-operate with us this Year, and we
                            must make the most of our own exertions. Without very considerable reinforcements, I can do nothing, & I fear that
                            will be the case to the Northward. If the french Army was to move to the southward, and the enemy did not reinforce, they might be drove out of Georgia, if not Charles
                            Town, and I think out of both. But I fear the distance between this and the North River is so great, that a change of
                            circumstances will take place before any measures could be taken for prosecuting the war with more vigor in this Quarter.
                            I have the honor to be with great respect, Your Excellency’s most Obedient Humble Servant
                        
                            Nath. Greene

                        
                    